BIJUR, J.
This action was brought to recover $200, being the balance due for work done in pursuance of a contract. It was sought by plaintiff to hold defendant upon his independent promise to pay plaintiff the balance of the contract .price provided plaintiff would finish the work; it appearing that defendant was the partner of the one with whom plaintiff had already contracted individually. The learned judge below set aside the verdict solely on the ground that;
“The evidence adduced was not sufficient upon which the jury could find that the reasonable value of the labor and materials furnished amounted to the sum” awarded.
An examination of the record, however, discloses the facts above set forth, and that the foundation of plaintiff’s action was not work, labor, and materials furnished, but an express contract to pay a definite sum.
Consequently the order is reversed, with $30 costs, and judgment reinstated. All concur.